 1
                                                    JS-6/STAYED
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                            CENTRAL DISTRICT OF CALIFORNIA
 8
 9
      DAWN KNEPPER, on behalf of herself     Case No. 8:19-cv-00060-JVS-ADS
10    and all others similarly situated,
                                             ORDER (i) GRANTING
11                   Plaintiff(s),           WITHDRAWAL OF OPT-IN
                                             PARTY PLAINTIFFS’ MOTION
12           v.                              FOR INTERVENTION AND/OR
                                             INCLUSION AS NAMED
13    OGLETREE, DEAKINS, NASH,               PLAINTIFFS (DKT. 117), AND (ii)
      SMOAK & STEWART, P.C.,                 DISMISSING WITH PREJUDICE
14    CHARLES MATTHEW KEEN & KIM             OPT-IN PARTY PLAINTIFFS
      FRANKLIN EBERT,                        JOCELYN CAMPANARO,
15                                           ANGELICA OCHOA AND ALICIA
                     Defendant(s).           VOLTMER
16
                                             Hearing Date: August 26, 2019
17                                           Hearing Time: 1:30 p.m.
18

19

20

21

22

23

24

25

26

27

28
     Case No. 8:19-cv-00060-JVS-ADS              ORDER GRANTING WITHDRAWAL OF
                                                 MOT. TO INTERVENE AND DISMISSING
                                                 WITH PREJUDICE PLTFS CAMPANARO,
                                                 OCHOA, VOLTMER
 1                                           ORDER
 2           (1)     The OPT-IN PARTY PLAINTIFFS’ MOTION FOR
 3    INTERVENTION AND/OR INCLUSION AS NAMED PLAINTIFFS (“Motion”),
 4    Dkt. 117 is hereby withdrawn, and the August 19, 2019 hearing thereon is taken off
 5    calendar;
 6           (2)     All claims of Opt-in Party Plaintiffs Jocelyn Campanaro, Angelica
 7     Ochoa, and Alicia Voltmer are hereby dismissed in their entirety with prejudice;
 8     and
 9           (3)     Opt-in Party Plaintiffs Campanaro, Ochoa and Voltmer, and
10    Defendants Ogletree, Deakins, Nash, Smoak & Stewart, P.C., Charles Matthew
11    Keen and Kim Franklin Ebert, each shall bear their own attorneys’ fees and costs
12    with regard to the claims of Campanaro, Ochoa and Voltmer.
13
             FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
14

15

16

17

18    Dated: July 30, 2019
                                              HONORABLE JAMES V. SELNA
19                                            United States District Judge
20

21

22

23

24

25

26

27

28
     Case No. 8:19-cv-00060-JVS-ADS            -1-      ORDER GRANTING WITHDRAWAL OF
                                                        MOT. TO INTERVENE AND DISMISSING
                                                        WITH PREJUDICE PLTFS CAMPANARO,
                                                        OCHOA, VOLTMER
